Name: 2009/400/EC: Council Decision of 12Ã May 2009 on the European Capital of Culture event for the year 2012
 Type: Decision
 Subject Matter: Europe;  culture and religion;  construction and town planning
 Date Published: 2009-05-26

 26.5.2009 EN Official Journal of the European Union L 127/9 COUNCIL DECISION of 12 May 2009 on the European Capital of Culture event for the year 2012 (2009/400/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Decision No 1622/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (1), and in particular its Article 14, Having regard to the selection panel report of 5 November 2008 submitted to the Commission, to the European Parliament and to the Council in accordance with Article 14(2) of Decision No 1622/2006/EC, Considering that the criteria referred to in Article 14(3) of Decision No 1622/2006/EC are entirely fulfilled, Having regard to the recommendation from the Commission of 8 April 2009, HAS DECIDED AS FOLLOWS: Sole Article GuimarÃ £es (Portugal) and Maribor (Slovenia) are designated as European Capital of Culture 2012 in accordance with Article 14 of Decision No 1622/2006/EC. Done at Brussels, 12 May 2009. For the Council The President M. KOPICOVÃ  (1) OJ L 304, 3.11.2006, p. 1.